I am unable to agree with the conclusion reached in the leading opinion in this case, and, therefore dissent. Since an elaborate dissenting opinion would serve no useful purpose, I shall state my views briefly.
As I view the case, there was testimony tending to show that the defendant, for a valuable consideration, obligated and agreed to furnish the plaintiff, in each case, permanent employment as conductor on its trains so long as the defendant needed any one to perform such service, and so long as the plaintiff was able to perform such service satisfactorily, choice of runs being governed by seniority rights; and, further, the plaintiff could not be discharged except for just cause, and even then not until after a fair and impartial investigation, after due notice and an opportunity given to the plaintiff to be heard in the manner prescribed in the rule book, called "Schedule of Wages, Rules and Regulations," which rule book, according to the testimony, constituted, in part, the agreement between the parties and served as a working basis for them. The consideration for the said promise and agreement to furnish to the plaintiff permanent employment, or employment for the life of the plaintiff, according to my view of the testimony, may be stated as follows:
In addition to the services which the plaintiff agreed to perform, the plaintiff gave up all other business, trained and fitted himself especially for the duties devolved upon him as conductor on defendant's trains, and remained in defendant's service in said capacity so long that when discharged he was too old to be trained for holding any other worthwhile position. Also plaintiff was entitled to and the defendant *Page 308 
owed him seniority rights for his continuity of service, and such rights, based on agreement, were very valuable. The defendant paid to the plaintiff wages for his actual labor, but did not pay plaintiff for his continuity of service, which its management must have valued very highly, in order that it might have well-trained conductors of long experience in charge of its trains and a permanent organization (the seniority rule applied to engineers and brakemen, also), and thus be prepared to render efficient service, avoid accidents and costly lawsuits, and handle its trains economically. For this the defendant agreed to give to its employees, including the plaintiff, seniority rights, which rights could only be enjoyed by the plaintiff and be of benefit to him by continuity of service, and without the promise of permanent employment the incentive for continuity of service would have been lacking, and the defendant's permanent and efficient organization could not have been built up. The seniority rule and the agreement to give permanent employment to defendant's employees benefited the defendant as much, if not more, than the employees. Under the seniority rule the oldest conductor in point of continuous service for the defendant has the right to select the best "run," and is the last to be laid off on account of "dull traffic." If he voluntarily leaves the service and is re-employed, he will rank as a new man. Under the seniority rule the defendant is enabled to build up an organization of experienced and well-trained employees of great economical value, without which it could not operate successfully. The seniority right is not a gift or gratuity, but is an offer and promise on the part of the defendant for the purpose of procuring well-trained men willing to perform continuous service. When the plaintiff entered the service of the defendant upon the inducement of the seniority rights promised him by the defendant, as set forth in the book of rules to which we have referred, it amounted to a supplementary contract of which he cannot be deprived, without sufficient cause upon due notice and an opportunity to be *Page 309 
heard. Roberts v. Mills, 184 N.C. 406, 114 S.E., 530, 28 A.L.R., 338. The plaintiff has to continue in the service of the defendant to be entitled to such right, and the continued service on the part of the plaintiff is a valuable consideration for the promise the defendant makes the plaintiff, while the plaintiff suffered an inconvenience and loss by devoting his whole time and continued service for the defendant, and failing to train and prepare himself to perform other work so that he could hold other positions when reaching a ripe age. In this connection attention is called to the following cases: Johnson v. Lawrence, 88 S.C. 496, 70 S.E., 1025;Furman v. Waller, 124 S.C. 68, 117 S.E., 356, 33 A.L. R., 615; Gee v. Hicks, Rich. Eq. Cas. 5. This seems to be a reasonable construction to be placed upon the contract between the parties, and the following language, quoted with approval by Mr. Justice Gage from Bishop on Contracts, seems to be applicable here: "From an expressed undertaking, the law will also imply whatever the parties may be reasonably supposed to have meant, and what is essential to render the transaction fair and honest." Mull v. Touchberry,112 S.C. 422, 100 S.E., 152, 153.
One of the rules appearing in the said book of rules reads as follows: "Employees are required to devote their time exclusively to the business of the company." Also the plaintiff agreed to a penalty for voluntarily leaving the service of the company, viz., lose his seniority rights.
I agree with the contention of the appellant that if the above-stated construction of the contract is not correct, then the contract between the parties is ambiguous, and what was the intention of the parties is a question for the jury.
Further, the testimony on the part of the plaintiff tends to show that he was discharged without cause. His testimony was to the effect that he worked in the service of the railroad as conductor continuously for a period of thirty-seven years, during which time he devoted his time exclusively to the railroad, and rendered faithful and continuous service; that *Page 310 
up to the date in question, when he was discharged, he had never caused any complaint and had never been questioned by any of the railroad officials about his service or conduct in any way whatsoever; that on the day in question, December 29, 1927, when he arrived in Augusta, Ga., as conductor on his train on a regular trip, he was handed a notice to appear at once at the office of the officials of the railroad in said city; not knowing what it meant, he went immediately to the said office, and when he entered the office was questioned about permitting the colored porter on his train to assist in collecting fares from the passengers on the coach for colored passengers, and when he answered that he had done this the said officials discharged him from service. According to the further testimony of the plaintiff, he told the said officials that he was forced to do this because of the great amount of work placed on him by the railroad; that because of the heavy travel on a number of occasions, especially in the coach for the colored people, and because of the stations being so close together, he was forced to use the porter to help him, and further this was done with the full knowledge and acquiescence of the officials, which practice had been going on for many years with the full knowledge and consent of the railroad; that the railroad had never objected. The plaintiff also testified that there was no rule against his acts; also, that he was not given an opportunity of defending himself against the charge as required by the rules governing the employees.
In my opinion the case of Gantt v. Ry., 125 S.C. 525,118 S.E., 920, referred to in the leading opinion, is not controlling in the case at bar. The cases are distinguishable. In the Gantt case the plaintiff was an extra brakeman, not a regular employee, and he had accumulated no seniority rights upon a contract. He could not demand work at any time, but could only expect work in the event the railroad happened to need some extra help. Furthermore, the proof seemed to be lacking as to the plaintiff having contracted in reliance upon *Page 311 
the rules in question in the case at bar. There was no proof that there was any need of the employment of an extra brakeman at the time in question in that case, "or that under the seniority rule the plaintiff was entitled to be called upon to do extra work, if there was any," neither was there any evidence to show any term of employment. In the case at bar there is proof tending to establish all of the plaintiff's allegations in each case. It clearly appears from the evidence in the case at bar that the plaintiff was at the top of the service, and under the rule, in dull times, those ranking below should be laid off but not the plaintiff. The proof further shows, in the case at bar, that when the plaintiff was discharged other men ranking below took the place of the plaintiff Marshall, and also the plaintiff Stuart. In each instance where the proof was lacking in the Gantt case it is supplied in the case at bar.
According to my view of the testimony the case should have been submitted to the jury. I, therefore, think the judgment should be reversed and the case remanded for a new trial.